Case 2:21-cv-00581-PA-PLA Document 1 Filed 01/21/21 Page 1 of 25 Page ID #:1



 1   ANOUSH HAKIMI (State Bar No. 228858)
 2   anoush@handslawgroup.com
     PETER SHAHRIARI (State Bar No. 237074)
 3   peter@handslawgroup.com
     ANI AVETISYAN (State Bar. No. 266679)
 4   ani@handslawgroup.com
     LAURA STEVEN (State Bar. No. 332168)
 5   laura@handslawgroup.com
 6
     THE LAW OFFICE OF HAKIMI & SHAHRIARI
 7   1800 Vine Street
 8   Los Angeles, CA 90028
     Telephone: (888) 635-2250
 9   Facsimile: (213) 402-2170
10
     Attorneys for Plaintiff,
11   GEROGE JONES
12
13                          UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
14
15
     GEORGE JONES, an individual,            Case No.
16
              Plaintiff,
17
                                             COMPLAINT FOR VIOLATIONS
         v.
18                                           OF: AMERICANS WITH
     WESTERN & VENICE SC, LLC, a             DISABILITIES ACT OF 1990, 42
19
     California Limited Liability Company;   U.S.C. § 12181, et seq.; UNRUH
20   and DOES 1-10,                          CIVIL RIGHTS ACT, CALIFORNIA
                                             CIVIL CODE § 51, et seq.
21
              Defendants.
22
23                                           DEMAND FOR JURY TRIAL

24
25
26
27
28

                                       COMPLAINT
Case 2:21-cv-00581-PA-PLA Document 1 Filed 01/21/21 Page 2 of 25 Page ID #:2



 1         Plaintiff George Jones (hereinafter referred to as “Plaintiff”) complains of
 2
     Defendant Western & Venice SC, LLC, a California Limited Liability Company;
 3
 4   and Does 1-10 (each, individually a “Defendant,” and collectively “Defendants”),

 5   and alleges as follows:
 6
                                        I.     PARTIES
 7
 8         1.     Plaintiff George Jones suffered from multiple strokes in 2012 leaving
 9   him hemiplegic on his left side. Also, the strokes caused him to have seizures. In
10
     2015 he was diagnosed with Epilepsy. He is cane and walker dependent. He has
11
12   difficulty using his upper and lower body for basic functions such as walking,
13   bending, and pushing or pulling objects. Plaintiff is qualified as being disabled
14
     pursuant to the California Unruh Civil Rights Act (UCRA), §§ 51, et seq., 52, et
15
16   seq., 42 U.S.C. § 12102(2)(A), and other statutory laws which protect the rights of
17   “disabled persons.” Plaintiff is a disabled person entitled to the protections of the
18
     California Unruh Civil Rights Act (UCRA) (see Cal. Civ. Code §§ 51, et seq., 52,
19
20   et seq.), the Americans with Disabilities Act (ADA) (see 42 U.S.C. § 12102, et
21
     seq.), and other statutory laws which protect the rights of “disabled persons.”
22
     Plaintiff has been issued a blue permanent Disabled Person Parking Placard, by the
23
24   State of California. Plaintiff is a California resident with physical disabilities.
25
           2.     Defendant Western & Venice SC, LLC, a California Limited Liability
26
     Company, owned the property (the “Property”), located at 1611 S Western Avenue,
27
28
                                           2
                                       COMPLAINT
Case 2:21-cv-00581-PA-PLA Document 1 Filed 01/21/21 Page 3 of 25 Page ID #:3



 1   Los Angeles, CA 90006.
 2
           3.     There is a business establishment on the Property named “Carl’s Jr.,”
 3
 4   (hereinafter, “the business”).

 5         4.     The business is a public accommodation as defined by 42 U.S.C. §
 6
     12181(7).
 7
 8         5.     DOES 1 through 10 were at all relevant times lessors, lessees, property
 9   owners, subsidiaries, parent companies, affiliates, employers, employees, agents,
10
     corporate officers, managers, principles, and/or representatives of Defendants.
11
12   Plaintiff is unaware of the true names and capacities of Defendants sued herein as
13   DOES 1 through 10, inclusive, and, therefore, sues those Defendants by fictitious
14
     names. Plaintiff requests that the Court grant leave to amend this complaint to
15
16   allege the true names and capacities when determined by whatever source.
17         6.     Defendants, at all relevant times, were relevant to this action; were the
18
     owners, franchisees, franchisors, lessees, lessors, general partners, limited partners,
19
20   agents, affiliates, employees, employers, representative partners, subsidiaries,
21
     partner companies, and/or joint venturers of the remaining Defendants; and were
22
     acting within the course and scope of that relationship. Upon information and
23
24   belief, Plaintiff alleges that each of the Defendants gave consent to, ratified, and/or
25
     authorized the acts alleged of each of the remaining Defendants.
26
           7.     Plaintiff visited the public accommodations owned, leased, and/or
27
28
                                          3
                                      COMPLAINT
Case 2:21-cv-00581-PA-PLA Document 1 Filed 01/21/21 Page 4 of 25 Page ID #:4



 1   operated by Defendants with the intent to purchase and/or use the goods, services,
 2
     facilities, privileges, advantages, and/or accommodations offered by Defendants.
 3
 4                             II.    JURISDICTION & VENUE
 5          8.     This Court has subject matter jurisdiction over this action pursuant to
 6   28 U.S.C. § 1331 and 28 U.S.C. § 1343(a)(3) & (a)(4) for violations of the ADA.
 7
            9.     Pursuant to supplemental jurisdiction, an attendant and related cause of
 8
 9   action, arising from the same nucleus of operative facts, and arising out of the same
10
     transactions, is also brought under the UCRA, which expressly incorporates the
11
     ADA.
12
13          10.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because
14
     the real property which is the subject of this action is located in this district, and
15
     Plaintiff’s cause of action arose in this district.
16
17                                         III.   FACTS
18
            11.    The Property is a facility which is open to the public and includes
19
     business establishments.
20
21          12.    The Property has been newly constructed and/or underwent
22
     remodeling, repairs, or alterations since 1992. Defendants have failed to comply
23
     with California access standards which applied at the time of each new construction
24
25   and/or alteration, and/or failed to maintain accessible features in operable working
26
     condition.
27
28
            13.    Plaintiff visited the Property during the relevant statutory period on
                                            4
                                        COMPLAINT
Case 2:21-cv-00581-PA-PLA Document 1 Filed 01/21/21 Page 5 of 25 Page ID #:5



 1   three separate occasions, in January 2020 and November 2020, to patronize the
 2
     business on the Property.
 3
 4         14.    Defendants did not offer persons with disabilities with equivalent

 5   facilities, privileges, and advantages offered by Defendants to other patrons.
 6
           15.    Plaintiff encountered barriers, both physical and intangible, that
 7
 8   interfered with, and denied, Plaintiff the ability to use and enjoy the goods, services,
 9   privileges, and/or accommodations offered at the Property.
10
           16.    Parking is one of the facilities, privileges, and advantages offered by
11
12   Defendants to patrons of the Property.
13         17.    However, there was no accessible parking for disabled patrons at the
14
     Property. The parking space designated for disabled persons did not comply with
15
16   the ADA.
17         18.    The parking area did not comply with the latest California Building
18
     Code (CBC).
19
20         19.    When Plaintiff visited the Property, he experienced access barriers
21
     related to parking, signage, entryways, restrooms, and paths of travel.
22
           20.    Plaintiff encountered the following barriers, conditions, and/or
23
24   violations at the Property:
25
           Carl’s Jr. and the Property it sits on need to be maintained and
26
           repaired. The designated disabled parking spaces and the adjacent
27
28
                                          5
                                      COMPLAINT
Case 2:21-cv-00581-PA-PLA Document 1 Filed 01/21/21 Page 6 of 25 Page ID #:6



 1         loading/unloading access aisle are inaccessible to Plaintiff due to
 2
           pavement and sloping issues that exist in these areas. The parking area
 3
 4         also has faded and worn paint which makes it difficult for Plaintiff and

 5         other patrons to identify the designated disabled parking spaces and the
 6
           adjacent loading/unloading access aisle. The parking spaces both lack
 7
 8         ADA-compliant signage, as one of the spaces is missing a sign entirely
 9         and the other is not centered to align with the parking space. The path of
10
           travel leading into the entrance of the business has cracks and uneven
11
12         ground surface, which is tripping hazard for Plaintiff.
13
14
           VIOLATION of 2010 California Building Code (CBC) § 1114B.1.2; 1991
15
16         ADA Standards for Accessible Design (ADAS) § 4.3.2(1). (Exterior route
17         of travel.) An accessible route of travel is not provided to all entrances and
18
           portions of the building, entrances and/or between the building and a public
19
20         way.
21
22
           VIOLATION of 2010 CBC § 1127B.1. (No accessible exterior route.)
23
24         There is no accessible path of travel into the building entrances. There is no
25
           safe way for Plaintiff to travel from the parking area to the entrance of the
26
           Property.
27
28
                                         6
                                     COMPLAINT
Case 2:21-cv-00581-PA-PLA Document 1 Filed 01/21/21 Page 7 of 25 Page ID #:7



 1
 2
           VIOLATION of 2010 CBC § 1127B.1; 1991 ADAS § 4.6.2(1).
 3
 4         (Directional signage.) There is no directional signage showing an accessible

 5         path of travel.
 6
 7
 8         VIOLATION of 2010 CBC § 1129B.4. (Off-street unauthorized parking
 9         sign.) The tow away sign(s) (white sign stating that “UNAUTHORIZED
10
           VEHICLES PARKED IN DESIGNATED ACCESSIBLE SPACES …
11
12         WILL BE TOWED AWAY”) must be posted in a conspicuous place at each
13         entrance to an off-street parking lot (facility), or immediately adjacent to and
14
           visible from each designated parking stall (space). The requisite sign(s) is
15
16         covered with vandalism, making it difficult for Plaintiff and other patrons to
17         see and read the sign. The sign vandalized and has been left vandalized.
18
19
20         VIOLATION of 2010 CBC § 1129B.4. (Off-street unauthorized parking
21         sign – towed vehicle information.) The tow away sign (white sign stating
22
           that “UNAUTHORIZED VEHICLES PARKED IN DESIGNATED
23
24         ACCESSIBLE SPACES … WILL BE TOWED AWAY”) does not state the
25
           required information regarding the tow company and telephone number. The
26
           sign is further covered with vandalism, making it difficult for Plaintiff and
27
28
                                         7
                                     COMPLAINT
Case 2:21-cv-00581-PA-PLA Document 1 Filed 01/21/21 Page 8 of 25 Page ID #:8



 1         other patrons to see and read the sign. The sign vandalized and has been left
 2
           vandalized.
 3
 4
 5         VIOLATION of 2010 ADAS 403.3. (Path of travel- cross slope.) The cross
 6
           slope of the accessible path of travel is greater than two (2) percent.
 7
 8
 9         VIOLATION of 2010 CBC § 1129B.3; 1991 ADAS § 4.6.3; 2010 ADAS §
10
           502.2. (Faded paint – accessible space lines.) The paint used for the
11
12         designated accessible parking space is so worn and aged that it cannot be
13         seen. This makes it unclear where the actual parking space is. The required
14
           width dimensions are not painted as required. This makes it difficult for
15
16         Plaintiff to park in the designated space.
17
18
           VIOLATION of 2010 CBC § 1129B.3; 2010 ADAS § 502.2. (Width of
19
20         space). The parking space designated for disabled persons measures less than
21         nine (9) feet wide. This makes it difficult for Plaintiff to park in the
22
           designated space.
23
24
25
           VIOLATION of 2010 CBC § 1129B.3; 2010 ADAS § 502.2. (Length of
26
           space.) The designated disabled parking space measures less than eighteen
27
28
                                          8
                                      COMPLAINT
Case 2:21-cv-00581-PA-PLA Document 1 Filed 01/21/21 Page 9 of 25 Page ID #:9



 1         (18) feet long, which makes it difficult for Plaintiff to park in the designated
 2
           space.
 3
 4
 5         VIOLATION of 2010 CBC § 1133B.7.1; 1991 ADAS § 4.6.8. (Abrupt
 6
           changes in level.) The path of travel from the space reserved for disabled
 7
 8         patrons has an uneven ground surface with changes in level exceeding one-
 9         half inch.
10
11
12         VIOLATION of 2010 CBC § 1129B.3.4; 1991 ADAS § 4.6.3; 2010 ADAS
13         § 502.4. (Slope of parking space.) The designated accessible parking space
14
           has a running slope greater than two (2) percent.
15
16
17         VIOLATION of 2010 CBC § 1129B.3.4; 1991 ADAS § 4.6.3; 2010 ADAS
18
           § 502.4. (Slope of adjacent access aisle.) The adjacent loading/unloading
19
20         access aisle for the space reserved for disabled persons has a running slope
21         greater than two (2) percent.
22
23
24         VIOLATION of 1991 CA Title 24 § 1129B.4.2; 2010 CBC § 1129B.3;
25
           2010 ADAS § 4.6.3. (Length of adjacent access aisle.) The adjacent access
26
           aisle to the designated accessible parking space is less than eighteen (18) feet
27
28
                                         9
                                     COMPLAINT
Case 2:21-cv-00581-PA-PLA Document 1 Filed 01/21/21 Page 10 of 25 Page ID #:10



  1         long. This makes it difficult for Plaintiff to use the adjacent space to safely
  2
            disembark from the car.
  3
  4
  5         VIOLATION of 1991 CA Title 24 § 1129B.4.2; 2010 CBC § 1129B.3;
  6
            2010 ADAS § 4.6.3. (Width of adjacent access aisle.) The adjacent
  7
  8         loading/unloading access aisle to the designated disabled parking space is
  9         less than five (5) feet wide. This makes it difficult for Plaintiff to use the
 10
            adjacent space to safely disembark from the car.
 11
 12
 13         VIOLATION of 2010 CBC § 1129B.3.1; 1991 ADAS § 4.6.3; 2010 ADAS
 14
            § 502.3. (No loading/unloading access aisle.) The adjacent loading/unloading
 15
 16         access aisle for the accessible parking space is missing entirely. This makes it
 17         difficult for Plaintiff to use the adjacent space to safely disembark from the
 18
            car.
 19
 20
 21         VIOLATION of 2010 CBC § 1129B.4. (Surface signage.) The paint used for
 22
            the designated accessible parking spaces is faded and cannot be seen. There is
 23
 24         no compliant surface signage at the designated disabled parking space. The
 25
            International Access Symbol is so faded and worn that it cannot be read. The
 26
            street surface (pavement) signage is unreadable because the paint has faded.
 27
 28
                                          10
                                       COMPLAINT
Case 2:21-cv-00581-PA-PLA Document 1 Filed 01/21/21 Page 11 of 25 Page ID #:11



  1
  2
            VIOLATION of 2010 CBC § 1129B.3.1. (“NO PARKING” – ground
  3
  4         surface sign.) The words “NO PARKING” is fading from the adjacent

  5         loading/unloading access aisles. As a result, non-disabled patrons park in the
  6
            loading/unloading access aisles, blocking Plaintiff from being able to use the
  7
  8         access aisles. Cars and trucks park or block the access aisles because the
  9         paint is faded and difficult to read.
 10
 11
 12         VIOLATION 2010 CBC § 1129B.4; 1991 ADAS § 4.6.4; 2010 ADAS §
 13         502.6. (Sign missing – accessible parking space.) The sign identifying one of
 14
            the designated disabled accessible parking spaces is missing entirely.
 15
 16
 17         VIOLATION 2010 CBC § 1129B.4. (Sign missing – $250 fine.) The sign
 18
            warning of the minimum $250 fine for unauthorized parking in one of the
 19
 20         designated disabled accessible parking space is missing entirely.
 21
 22
            VIOLATION of 2010 CBC § 1129B.4; 1991 ADAS § 4.6.4. (Sign off-
 23
 24         center.) Although there is a sign showing where the designated accessible
 25
            space parking is, it is not centered as required, but off to the side. The sign
 26
            was posted away from the middle of the parking space, rather than centered
 27
 28
                                          11
                                       COMPLAINT
Case 2:21-cv-00581-PA-PLA Document 1 Filed 01/21/21 Page 12 of 25 Page ID #:12



  1         at the space as required. This makes it more difficult for people and parking
  2
            enforcement to determine which space is intended for the sole use of disabled
  3
  4         persons. There is one designated disabled parking space that has a sign,

  5         however it is not centered as required.
  6
  7
  8         VIOLATION of 2010 ADAS § 502.3. (Access aisles.) The adjacent
  9         loading/unloading access aisle must adjoin an accessible route to an
 10
            accessible entrance. It does not.
 11
 12
 13         VIOLATION of 2010 CBC § 1133B.7.4; 2010 ADAS § 303.3. (Path from
 14
            parking – uneven surface.) The path of travel from the designated disabled
 15
 16         parking spaces to the entrance has damaged ground which is uneven. The
 17         damaged ground has pavement distresses. Parts of the ground surface are not
 18
            flush. The surface of the ground within the designated path of travel leading
 19
 20         into the entrance is not flat. This makes traveling in this area difficult. The
 21         path of travel from the designated disabled parking spaces to the entrance
 22
            runs into these pavement distresses which have caused changes in level
 23
 24         greater than one-half inch, but no ramp is provided. These steep changes in
 25
            level create uneven surfaces. The types of pavement distresses which exist
 26
            include but are not limited to: cracking, asphalt bleeding, raveling, stripping,
 27
 28
                                         12
                                      COMPLAINT
Case 2:21-cv-00581-PA-PLA Document 1 Filed 01/21/21 Page 13 of 25 Page ID #:13



  1         and depressions. These pavement distresses are made worse and exacerbated
  2
            by designs which do not follow the ADAAG. These areas should be fixed
  3
  4         immediately because they are also a tripping and falling hazard.

  5
  6
            VIOLATION of 2010 CBC § 1129B.3.1; 2010 ADAS § 502.6; ADAS §
  7
  8         4.6.3. (Marked path of travel.) There is no marked path of travel from the
  9         disabled parking space to the entrance. There is no safe way for Plaintiff to
 10
            park there and then travel to the entrance of the Property. Plaintiff is forced
 11
 12         to travel a dangerous route.
 13
 14
            VIOLATION of 2010 CBC § 1133B.7.1; 1991 ADAS § 4.3.8. (Walks/
 15
 16         sidewalks – changes in level.) The walk leading into the business does not
 17         have a continuous common surface because there are abrupt changes in level
 18
            of more than one-half inch.
 19
 20
 21         VIOLATION of 2010 CBC § 1133B.5.1; 1991 ADAS §§ 4.3.7, 4.8.1, 2010
 22
            ADAS § 403.3, 2016 CBC § 11B-403.3. (Ramps.) The accessible route of
 23
 24         travel has a slope greater than 1:20 (5%) but is not a compliant ramp.
 25
 26
            VIOLATION of 2010 CBC § 1133B.5.2. (Minimum width of ramps.) The
 27
 28
                                         13
                                      COMPLAINT
Case 2:21-cv-00581-PA-PLA Document 1 Filed 01/21/21 Page 14 of 25 Page ID #:14



  1         ramps do not have a minimum clear width of forty-eight (48) inches.
  2
  3
  4         VIOLATION of 2010 CBC § 1133B.5.3; 1991 ADAS § 4.8.2. (Least

  5         possible slope of ramp.) The least possible slope is not used for the ramp
  6
            leading into the business.
  7
  8
  9         VIOLATION of 2010 CBC § 1133B.5.3; 1991 ADAS § 4.8.2. (Maximum
 10
            slope of ramp.) The slope of the ramp leading into the business is greater
 11
 12         than 8.33%.
 13
 14
            VIOLATION of 2010 CBC § 1133B.5.3.1; 1991 ADAS § 4.8.6. (Maximum
 15
 16         cross slope of ramp.) The cross slope of the ramp was greater than 2%.
 17
 18
            VIOLATION of 2010 CBC § 1133B.5.4; 1991 ADAS § 4.8.4. (Level ramp
 19
 20         landings.) Level ramp landings must be provided at the top and bottom of
 21         each ramp. They are not provided.
 22
 23
 24         VIOLATION of 2010 CBC § 1133B.5.4; 1991 ADAS § 4.8.4(1). (Width of
 25
            ramp landings.) The landing of ramps must be at least as wide as the ramp
 26
            run leading to it, but they are not.
 27
 28
                                            14
                                         COMPLAINT
Case 2:21-cv-00581-PA-PLA Document 1 Filed 01/21/21 Page 15 of 25 Page ID #:15



  1
  2
            VIOLATION of 2010 CBC § 1133B.5.4.2; 1991 ADAS §§ 4.8.4(2),
  3
  4         4.8.4(3). (Minimum landing width and length for top ramp landings.) The

  5         ramp’s top landing is not sixty (60) inches wide and long as required.
  6
  7
  8         VIOLATION of 2010 CBC § 1133B.5.4.2. (Minimum landing length for
  9         bottom ramp landings.) The ramp’s bottom landing is not seventy-two (72)
 10
            inches in length as required.
 11
 12
 13         VIOLATION of 2010 CBC § 1133B.5.4.6; 1991 ADAS § 4.8.4(3).
 14
            (Minimum landing size for change of direction in ramp.) The change of
 15
 16         direction in the ramp does not have a minimum landing size of 60” x 60”.
 17
 18
            VIOLATION of 2010 CBC § 1133B.7.4; 2010 ADAS § 303.3. (Front door
 19
 20         entrance threshold and weather strip changes in level.) Inside the building,
 21         the front door entrance threshold and weather strip has changes in level
 22
            greater than one-half inch but provides no ramps. This makes traversing this
 23
 24         area difficult.
 25
 26
            VIOLATION of 2010 CBC § 1133B.1.1.1.3; 2010 ADAS § 302.2. (Carpet.)
 27
 28
                                         15
                                      COMPLAINT
Case 2:21-cv-00581-PA-PLA Document 1 Filed 01/21/21 Page 16 of 25 Page ID #:16



  1         Carpets and mats must be securely attached to a stable surface. Carpeting
  2
            must be securely attached so that it does not shift or buckle against wheeled
  3
  4         traffic. The carpet and/or mat inside the business is not secure and can cause

  5         rolling and buckling. Rolling or buckling occurs when carpet is not properly
  6
            secured and makes wheelchair maneuvering very difficult. It also creates a
  7
  8         tripping hazard for those using walkers and canes.
  9
 10
            VIOLATION of 2010 CBC § 1115B.6. (Sanitary facilities – door signage.)
 11
 12         The sanitary facilities are missing door signage indicating an accessible
 13         facility.
 14
            21.    Plaintiff personally encountered the foregoing barriers, conditions,
 15
 16   and/or violations.
 17         22.    These barriers, conditions, and/or violations denied Plaintiff full and
 18
      equal access, and caused his difficulty, humiliation, and/or frustration.
 19
 20         23.    The barriers, conditions, and/or violations existed during each of
 21   Plaintiff’s visits in [INSERT MONTH AND YEAR OF VISIT(S)].
 22
            24.    Defendants knew that the foregoing architectural barriers prevented
 23
 24   access. Plaintiff will prove that Defendants had actual knowledge that the
 25
      architectural barriers prevented access, and that the noncompliance with the ADA
 26
      Standards for Accessible Design (ADAS), ADA Accessibility Guidelines for
 27
 28
                                          16
                                       COMPLAINT
Case 2:21-cv-00581-PA-PLA Document 1 Filed 01/21/21 Page 17 of 25 Page ID #:17



  1   Buildings and Facilities (ADAAG), and/or the California Building Code (CBC)
  2
      was intentional.
  3
  4          25.    Plaintiff intends and plans to visit the Property again soon. Currently,

  5   Plaintiff is reasonably deterred from returning to Defendants’ public
  6
      accommodation facilities because of the knowledge of barriers to equal access,
  7
  8   relating to Plaintiff’s disabilities, that continue to exist at the Property.
  9          26.    Defendants have failed to maintain in working and useable condition
 10
      those features necessary to provide ready access to persons with disabilities.
 11
 12          27.    Defendants have the financial resources (i.e., financial ability) to
 13   remove these barriers without much expense or difficulty in order to make the
 14
      Property more accessible to their mobility impaired customers (i.e., disabled
 15
 16   persons). The removal of these barriers is readily achievable. The United States
 17   Department of Justice has determined that removal of these types of barriers is
 18
      readily achievable.
 19
 20          28.    Defendants refuse to remove these barriers.
 21
             29.    On information and belief, Plaintiff alleges that Defendants’ failure to
 22
      remove these barriers was/is intentional, because the barriers are logical and
 23
 24   obvious. During all relevant times, Defendants had authority, control, and
 25
      dominion over these conditions. Thus, the absence of accessible facilities was/is
 26
      not a mishap; it was/is the result of intentional actions or inaction.
 27
 28
                                            17
                                         COMPLAINT
Case 2:21-cv-00581-PA-PLA Document 1 Filed 01/21/21 Page 18 of 25 Page ID #:18



  1         30.    These barriers to access are described herein without prejudice to
  2
      Plaintiff citing additional barriers to access after further inspection by Plaintiff’s
  3
  4   agents and/or experts. See Doran v 7-ELEVEN, Inc., 524 F.3d 1034 (9th Cir. 2008)

  5   (holding that once a plaintiff encounters one barrier at a site, a plaintiff can sue to
  6
      have all barriers that relate to his or her disability removed, regardless of whether
  7
  8   he or she personally encountered them).
  9
 10
                  IV. FIRST CAUSE OF ACTION: VIOLATION OF THE
 11
 12                 AMERICANS WITH DISABILITIES ACT OF 1990
 13                                 (42 U.S.C. § 12101, et seq.)
 14
                                     (Against All Defendants)
 15
 16         31.    Plaintiff alleges and incorporates by reference each and every
 17   allegation contained in all prior paragraphs of this complaint.
 18
            32.    Title III of the ADA prohibits discrimination against any person on the
 19
 20   basis of disability in the full and equal enjoyment of the goods, services, facilities,
 21
      privileges, advantages, or accommodations of any place of public accommodation
 22
      by any person who owns, leases, or operates a place of public accommodation. 42
 23
 24   U.S.C. § 12182(a).
 25
            33.    Defendants discriminated against Plaintiff by denying him “full and
 26
      equal enjoyment” and use of the goods, services, facilities, privileges, and/or
 27
 28
                                           18
                                        COMPLAINT
Case 2:21-cv-00581-PA-PLA Document 1 Filed 01/21/21 Page 19 of 25 Page ID #:19



  1   accommodations they offered during each visit, and each incident of a deterred
  2
      visit.
  3
  4             34.   The acts and omissions of Defendants herein were/are in violation of

  5   Plaintiff’s rights under the ADA and the regulations codified at 28 C.F.R. Part 36,
  6
      et seq.
  7
  8             35.   Pursuant to the ADA, discrimination is a “failure to make reasonable
  9   modifications in policies, practices or procedures, when such modifications are
 10
      necessary to afford goods, services, facilities, privileges, advantages or
 11
 12   accommodations to individuals with disabilities, unless the entity can demonstrate
 13   that making such modifications would fundamentally alter the nature of such goods,
 14
      services, facilities, privileges, advantages or accommodations.” 42 U.S.C. §
 15
 16   12182(b)(2)(A)(ii).
 17             36.   The ADA requires removal of architectural barriers in existing
 18
      facilities where such removal is readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv)
 19
 20   (“discrimination includes … a failure to remove architectural barriers, and
 21
      communication barriers that are structural in nature, in existing facilities, … where
 22
      such removal is readily achievable”). The term “readily achievable” is defined as
 23
 24   “easily accomplishable and able to be carried out without much difficulty or
 25
      expense.” 42 U.S.C. § 12181(9). Barriers are defined by reference to the ADA
 26
      Standards for Accessible Design (ADAS), found at 28 C.F.R. Part 36, including the
 27
 28
                                            19
                                         COMPLAINT
Case 2:21-cv-00581-PA-PLA Document 1 Filed 01/21/21 Page 20 of 25 Page ID #:20



  1   ADA Accessibility Guidelines for Buildings and Facilities (ADAAG), at Part 36,
  2
      Appendix A.
  3
  4         37.    If removal of any barrier is not readily achievable, a failure to make

  5   goods, services, facilities, or accommodations available through alternative
  6
      methods is also prohibited if the alternative methods are readily achievable. 42
  7
  8   U.S.C. § 12182(b)(2)(A)(v).
  9         38.    Defendants can remove the architectural barriers at their facility
 10
      without much difficulty or expense. Defendants violated the ADA by failing to
 11
 12   remove the barriers because removal was readily achievable. For instance, there
 13   are companies which can repaint parking areas for as little as $350. Defendants can
 14
      afford such costs, which are a fraction of what Defendants receive in (rental or
 15
 16   business) profits in connection with such a large and expensive property.
 17         39.    Alternatively, if it was not “readily achievable” for Defendants to
 18
      remove barriers at their facilities, Defendants violated the ADA by failing to make
 19
 20   their services available through alternative methods which are readily achievable.
 21
            40.    On information and belief, Plaintiff alleges that the facility was altered
 22
      after January 26, 1992, mandating compliance with accessibility requirements
 23
 24   under the ADA.
 25
            41.    The ADA requires that facilities altered in a manner that affects or
 26
      could affect their usability must be made readily accessible to individuals with
 27
 28
                                          20
                                       COMPLAINT
Case 2:21-cv-00581-PA-PLA Document 1 Filed 01/21/21 Page 21 of 25 Page ID #:21



  1   disabilities to the maximum extent feasible. 42 U.S.C. § 12183(a)(2).
  2
            42.    Defendants altered the facilities at the Property in a manner that
  3
  4   violated the ADA, and/or failed to make the Property readily accessible to

  5   physically disabled persons to the maximum extent feasible.
  6
            43.    The ADA also requires reasonable modifications in policies, practices,
  7
  8   or procedures, when such modifications are necessary to afford goods, services,
  9   facilities, privileges, advantages, or accommodations to individuals with
 10
      disabilities, unless the entity can demonstrate that making such modifications
 11
 12   would fundamentally alter the nature of such goods, services, facilities, privileges,
 13   advantages, or accommodations. 42 U.S.C. § 12182(b)(2)(A)(ii).
 14
            44.    Defendants violated the ADA by failing to make reasonable
 15
 16   modifications in policies, practices, or procedures at the Property when these
 17   modifications were necessary to afford (and would not fundamentally alter the
 18
      nature of) the goods, services, facilities, privileges, advantages, or accommodations.
 19
 20         45.    Plaintiff seeks a finding from this Court that Defendants violated the
 21
      ADA, so that he may pursue damages under California’s Unruh Civil Rights Act.
 22
            46.    Here Defendants’ failure to make sure that accessible facilities were
 23
 24   available to, and ready to be used by, Plaintiff was/is a violation of law.
 25
            47.    Plaintiff would like to continue to frequent the Property, which is close
 26
      to his home. However, he is deterred from doing so because he has been
 27
 28
                                          21
                                       COMPLAINT
Case 2:21-cv-00581-PA-PLA Document 1 Filed 01/21/21 Page 22 of 25 Page ID #:22



  1   discriminated against and is aware of accessibility barriers at the Property.
  2
            48.    Among the remedies sought, Plaintiff seeks an injunction order
  3
  4   requiring compliance with federal and state disability access laws, and remediation

  5   of the existing access violations (i.e., removal of the existing barriers) at the
  6
      Property.
  7
  8
  9
 10
                  V. SECOND CAUSE OF ACTION: VIOLATION OF THE
 11
 12                              UNRUH CIVIL RIGHTS ACT
 13                                 (Cal. Civ. Code §§ 51-53)
 14
                                     (Against All Defendants)
 15
 16         49.    Plaintiff repleads and incorporates by reference, as though fully set
 17   forth herein, the allegations contained in all prior paragraphs of this complaint.
 18
            50.    California Civil Code § 51 states, in part: “All persons within the
 19
 20   jurisdictions of this state are entitled to the full and equal accommodations,
 21
      advantages, facilities, privileges, or services in all business establishments of every
 22
      kind whatsoever.”
 23
 24   //
 25
      //
 26
 27
 28
                                           22
                                        COMPLAINT
Case 2:21-cv-00581-PA-PLA Document 1 Filed 01/21/21 Page 23 of 25 Page ID #:23



  1          51.    California Civil Code § 51 also states, in part: “No business
  2
      establishment of any kind whatsoever shall discriminate against any person in this
  3
  4   state because of the disability of the person.”

  5          52.    California Civil Code § 51(f) specifically incorporates, by reference,
  6
      an individual’s rights under the ADA into the Unruh Civil Rights Act (UCRA).
  7
  8          53.    The UCRA also provides that a violation of the ADA, or California
  9   state accessibility regulations, is a violation of the UCRA. Cal. Civ. Code § 51(f);
 10
      see Arnold v. United Artists Theatre Circuit, Inc., 866 F. Supp. 433, 439 (N.D. Cal.
 11
 12   1994).
 13          54.    Defendants’ above-mentioned acts and omissions have violated the
 14
      UCRA by denying Plaintiff her rights to full and equal use of the accommodations,
 15
 16   advantages, facilities, privileges, and services they offer, on the basis of Plaintiff’s
 17   disability.
 18
             55.    Defendants’ above-mentioned acts and omissions have also violated
 19
 20   the UCRA by denying Plaintiff her rights to equal access pursuant to the ADA; and,
 21
      thus, Defendants are liable for damages. See Cal. Civ. Code § 51(f), 52(a).
 22
             56.    Because Defendants’ violation of the UCRA resulted in difficulty,
 23
 24   discomfort, and/or embarrassment for Plaintiff, Defendants are each also
 25
      responsible for statutory damages. See Cal. Civ. Code § 55.56(a), (c).
 26
             57.    Plaintiff was (actually) damaged by Defendants’ wrongful conduct.
 27
 28
                                           23
                                        COMPLAINT
Case 2:21-cv-00581-PA-PLA Document 1 Filed 01/21/21 Page 24 of 25 Page ID #:24



  1   She seeks actual damages, and statutory minimum damages of four thousand
  2
      dollars ($4,000) for each offense (i.e., for each occasion that Plaintiff was denied
  3
  4   full and equal access).

  5                                 PRAYER FOR RELIEF
  6
            WHEREFORE, Plaintiff prays for judgment against Defendants, as follows:
  7
  8         1. For injunctive relief compelling Defendants to comply with the
  9            Americans with Disabilities Act and the Unruh Civil Rights Act. Note:
 10
                Plaintiff is not invoking section 55 of the California Civil Code and is not
 11
 12             seeking injunctive relief under the Disabled Persons Act.
 13         2. Damages under the Unruh Civil Rights Act, which provides for actual
 14
               damages and statutory minimum damages of $4,000 per each offense.
 15
 16         3. Reasonable attorney fees, litigation expenses, and costs of suit, pursuant
 17             to 42 U.S.C. § 12205, and Cal. Civ. Code § 52.
 18
                                        JURY DEMAND
 19
 20         Plaintiff demands a trial by jury on all issues so triable.
 21
 22
 23
 24   Dated: January 13, 2021          THE LAW OFFICE OF HAKIMI & SHAHRIARI
 25
 26
                                       By:    /s/ Peter Shahriari
 27                                           PETER SHAHRIARI, ESQ.
 28
                                              Attorney for Plaintiff George Jones
                                          24
                                       COMPLAINT
Case 2:21-cv-00581-PA-PLA Document 1 Filed 01/21/21 Page 25 of 25 Page ID #:25



  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                      25
                                   COMPLAINT
